DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov 03, 2022 has been entered.

Response to Amendment
Claims 1, 3-10, 12-15, 17-26 and 29-32 are pending in this application. Claims 1, 9, 15, 18, 21, 26 and 29 have been amended, and claims 2, 11, 16, 27-28 were previously cancelled. No claim has been newly added.

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 26 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 12-13, 15, 17-18, 20, 23-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180278310 A1, Priority Date: Mar 23, 2018) in view of GENG et al (EP3509340B1, Priority Date: Sept 28, 2017), and further in view of Deng et al (US 20200389847 A1, PCT 62586442 Pro Priority Date: Nov 15, 2017).

Regarding claim 1 (Currently Amended), Lee’310 discloses a method of wireless communication at a user equipment (UE) for monitoring beams (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management , par 0117-0122), comprising: 
receiving, from a network entity (see, base station, par 0118), a configuration (see, robust beam management mode and the measurement metric, par 0118) for monitoring a channel or signal on a first beam and a second beam (see, BPLs, par 0118) during monitoring timing range(s) (see, Fig. 12 step 1210, terminal receives configuration about robust beam management such as mode, measurement metric, monitored number and monitor rule of BPLs to perform multi-BPL monitoring on control channel transmission, monitor rule including when to monitor the BPLs, par 0117-0118); 
monitoring the first beam and the second beam (see, BPLs, par 0118) from the network entity (see, base station, par 0118) during monitoring timing range(s) (Note, terminal periodically monitor multiple BPLs according to monitoring rule including period of BPLs are changed and used, par 0081-0082, 0090, 0118), wherein the channel or signal is received on the first beam and the second beam (see, BPLs, par 0118) in the monitoring window (Note, DCI notifies terminal which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118);
transmitting, to the network entity (see, base station, par 0118), a monitoring report based on the first beam and the second beam (see, fig.12 step 1225, the terminal reports multiple beam id of the preferred multi-BPL based on the measurement performed on multiple BPLs, par 0118).
Lee’310 discloses all the claim limitations but fails to explicitly teach:
receiving, from a network entity, a configuration for monitoring a channel or signal on a first beam and a second beam in a monitoring window,
monitoring the first beam and the second beam from the network entity in the monitoring window, wherein the channel or signal is received on the first beam and the second beam at different frequencies in the monitoring window;
transmitting, to the network entity, a monitoring report within the monitoring window based on the first beam and the second beam, the monitoring report comprising information that causes the network entity to continue to use the first beam for communication between the UE and the network entity and further causes the network entity to drop the second beam; and 
refraining from monitoring the second beam until an end of the monitoring window and continuing to monitor for a signal on the first beam based on the monitoring report.

However GENG’340 from the same field of endeavor (see, FIG. 2, communications system includes a plurality of eNBs communicate with a plurality of terminals, par 0041) discloses:
receiving, from a network entity (see, fig. 8, base station, par 0115), a configuration (see, measurement configuration information, par 0115) for monitoring a channel or signal on a first beam and a second beam (see, beam reference signals, par 0117) in a monitoring window (see, fig. 8 step S810, terminal receives measurement configuration information includes information about beam measurement set for beam reference signals and measurement period, par 0117), 
monitoring the first beam and the second beam from the network entity in the monitoring window (see, fig. 8 step 831, terminal measures the beam reference signals in the beam reference signal measurement set within a first preset period, par 0122 and 0127), wherein the channel or signal is received on the first beam and the second beam (see, beam reference signals, par 0117) in the monitoring window (see, terminal measures the beam reference signals in the beam reference signal measurement set within a first preset period with beam reference signals at different moments, par 0010, 0122 and 0127. Noted, fig. 3 and 10, inter-frequency beams in the beam measurement set but not clear which beam in which sub-band, might be two beams in all sub-band, par 0079);
transmitting, to the network entity (see, base station, par 0127), a monitoring report within the monitoring window based on the first beam and the second beam (see, fig. 8 and fig. 16, terminal sends beam deactivation indication for beam 1 after measurement on beam 1 & 2 showing that signal strength of the beam 1 is less than the threshold and the signal strength of the beam 2 is more than the threshold during the measurement period, par 0117, 0128, 0178-0180. Noted, switching beam according to beam configuration including measurement period (par 0117, 0128), while sends beam deactivation indication immediately when signal strength of the beam 1 is less than the threshold (par 0194), therefore it’s within measurement period), the monitoring report (see, deactivation indication information, par 0180) comprising information that causes the network entity to continue to use the first beam (see, beam 2, par 0174) for communication between the UE (see, FIG. 16, terminal, par 0174) and the network entity (see, FIG. 16, base station, par 0174) and further causes the network entity to drop the second beam (see, terminal sends deactivation indication information to deactivate beam 1 and still communicates via beam 2, par 0174, 0178 and 0180); and 
refraining from monitoring the second beam until an end of the monitoring window (see, terminal stops to monitor the beam after sending beam deactivation indication and before end of the measurement period, par 0117, 0128, 0160, 0168, 0194. Noted, switching beam according to beam configuration including measurement period (par 0117, 0128), while sends beam deactivation indication immediately when signal strength of the beam 1 is less than the threshold (par 0194), therefore send deactivation indication and stop to monitoring beam happens within measurement period and till end of the measurement period) and continuing to monitor for a signal on the first beam (see, beam 2, par 0174) based on the monitoring report (see, signal strength of the beam 2 is not less than the threshold and therefore terminal won’t stop to monitor beam 2 according to beam configuration information of measurement period, par 0117, 0128, 0186. Noted, fig. 16 step 206, monitoring beam only stops when signal strength of the beam 1 is less than the threshold, par 0168, 0178).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by GENG’340 into that of Lee’310. The motivation would have been to improve communication quality by performing the radio resource measurement method (par 0008).
The combination of Lee’310 and GENG’340 discloses all the claim limitations but fails to explicitly teach: monitoring the first beam and the second beam from the network entity in the monitoring window, wherein the channel or signal is received on the first beam and the second beam at different frequencies in the monitoring window.

However Deng’847 from the same field of endeavor (see, FIG. 3A, beam-specific physical downlink channel transmission process between gNB and UE, par 0122) discloses: monitoring the first beam (see, fig. 3A-3B, beam 1, par 0123) and the second beam (see, fig. 3A-3B, beam 2, par 0123) from the network entity (see, fig. 3A, gNB 309, par 0122) in the monitoring window (see, UE monitors beam 1 and beam 2 from gNB in the configured monitored slot, par 0123), wherein the channel (see, PDCCH, par 0123) or signal is received on the first beam and the second beam at different frequencies (see, fig.3B, CORESET1 and CORESET2 are located at different frequencies, par 0123) in the monitoring window (see, fig. 3B, UE monitors beam 1 in CORESET 1 and beam 2 in CORESET 2 in the configured monitored slot, par 0123, 0135).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Deng’847 into that of Lee’310 modified by GENG’340. The motivation would have been to achieve multi-beam NR PDCCH monitoring with efficient resource utilization and improved UE processing (par 0110).


Regarding claim 3 (Previously Presented), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the refraining from monitoring (Note, fig.12, step 1260, base station arrange monitoring order of beams determined based on the terminal reporting on new BPL information to replace the failure beam and monitoring starts in a second BPL in the updated BPL lists at the second BPL monitoring timing (between step 1260 and 1265 in fig.12), par 0118-0119. Note: comparing step 1230 and 1260, monitoring of 2nd beam is replaced by the monitoring of newly reported beam due to updated BPL lists) at comprises: 2 AFDOCS/25675862.2App. No.: 16/373,546Docket No.: 030284.16935/193451 
refraining from monitoring the second beam when the monitoring report is transmitted to the network entity or at an end of a timing range after transmitting the monitoring report to the network entity (see, fig. 12, monitoring newly reported beam after step 1260 instead of 2nd beam defined in step 1230, this event happened at the end of first beam monitoring window after monitoring report was transmitted at step 1240, par 0118).
The combination of Lee’310 and Deng’847 discloses all the claim limitations but fails to explicitly teach: 
refraining from monitoring the second beam when the monitoring report is transmitted to the network entity or at an end of a time window after transmitting the monitoring report to the network entity.

However GENG’340 from the same field of endeavor (see, FIG. 2, communications system includes a plurality of eNBs communicate with a plurality of terminals, par 0041) discloses: refraining from monitoring the second beam (see, deactivated beam, par 0168) when the monitoring report (see, deactivation indication information, par 0180) is transmitted to the network entity (see, base station, par 0127) or at an end of a time window after transmitting the monitoring report to the network entity (see, terminal stops to monitor the beam after sending beam deactivation indication, par 0117, 0128, 0160, 0168, 0194. Noted, monitoring beam according to beam configuration including measurement period (par 0117, 0128), while sends beam deactivation indication immediately when signal strength of the beam 1 is less than the threshold (par 0194), therefore send deactivation indication and stop to monitoring beam happens within measurement period).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by GENG’340 into that of Lee’310 modified by Deng’847. The motivation would have been to improve communication quality by performing the radio resource measurement method (par 0008).


Regarding claim 4 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal is a control channel (see, monitoring the plurality of BPLs for transmitting the control channel between the base station and the terminal for the robust communication, par 0093).

Regarding claim 5 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal is a data channel (see, monitor a plurality of BPLs for control or data channel transmission for robust beam management, par 0048).

Regarding claim 6 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal is a demodulation reference signal (DMRS) associated with a control channel or a data channel (see, terminal measures the demodulation reference signal (DMRS) of the PDCCH transmitted in the specific BPL and the QCLed SS block and/or CSI-RS when system performs the multi-BPL transmission for the control channel, par 0102).

Regarding claim 7 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal comprises a Control Resource Set (CORESET) (see, terminal monitors on the CORSET to receive the response and CORSET is configured by base station for CSI-RS resources which used for reporting channel state during beam recovery request process, par 0084, 0149 and 0155).


Regarding claim 12 (Previously Presented), Lee’310 modified by Deng’847 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), further comprising.
The combination of Lee’310 and Deng’847 discloses all the claim limitations but fails to explicitly teach: receiving, from the network entity, within the monitoring window, an 3AFDOCS/25675862.2App. No.: 16/373,546Docket No.: 030284.16935/193451indication that the network entity intends to stop transmitting on the second beam in response to the monitoring report.

However GENG’340 from the same field of endeavor (see, FIG. 2, communications system includes a plurality of eNBs communicate with a plurality of terminals, par 0041) discloses: receiving, from the network entity (see, base station, par 0168), within the monitoring window (see, FIG. 8, measurement period in measurement configuration information from base station, par 0117), an 3AFDOCS/25675862.2App. No.: 16/373,546Docket No.: 030284.16935/193451indication (see, feedback of beam deactivating indication, par 0168) that the network entity (see, base station, par 0168) intends to stop transmitting on the second beam (see, deactivated beam with beam id, par 0168) in response to the monitoring report (see, fig. 8, terminal monitors beam reference signals according to measurement configuration information including measurement period and sends beam deactivate indication to base station, base station sends feedback of beam deactivate indication to indicate beam id to be deactivated and thus stop communication with the deactivated beam, par 0117 and 0168. Noted, beam deactivate indication can be equated to monitoring report. Noted further, monitoring beam according to beam configuration including measurement period (par 0117, 0128), while sends beam deactivation indication immediately when signal strength of the beam 1 is less than the threshold (par 0194), therefore it’s within measurement period).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by GENG’340 into that of Lee’310 modified by Deng’847. The motivation would have been to improve communication quality by performing the radio resource measurement method (par 0008).

Regarding claim 13 (Previously Presented), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the monitoring report is based on a reception quality of the first beam and the second beam (see, fig.12 step 1225, terminal reports multiple beam-ID of the preferred multi-BPL based on the quality measurement performed, par 0118-0119. Noted, multi-BPL can be equated to the first beam and the second beam).


Regarding claim 15 (Currently Amended), Lee’310 discloses a method of wireless communication at a network entity for transmitting beams (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), comprising: 
configuring a user equipment (UE) to monitor a channel or signal on a first beam and a second beam (see, Fig. 12 step 1210, base station send terminal the configuration about robust beam management such as mode, measurement metric and monitored number of BPLs to perform multi-BPL monitoring on control channel transmission, par 0117-0118. Noted, BPLs can be equated to a first beam and a second beam, par 0118); 
transmitting the channel or signal on the first beam and the second beam (see, BPLs, par 0118) to the UE (see, fig. 12 step 1220, base station transmits CSI-RS for the monitoring on two control channel transmission BPLs, par 0117-0118), wherein the channel or signal is transmitted on the first beam and the second beam (see, BPLs, par 0118) (Note, base station notifies terminal through DCI which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118),
receiving a monitoring report from the UE based on the first beam and the second beam (see, fig.12 step 1225, base station receives report on multiple beam id of the preferred BPL based on the measurement performed on multiple BPLs, par 0118. Noted, BPLs can be equated to a first beam and a second beam, par 0118).
Lee’310 discloses all the claim limitations but fails to explicitly teach:
configuring a user equipment (UE) to monitor a channel or signal on a first beam and a second beam in a monitoring window; 
transmitting the channel or signal on the first beam and the second beam to the UE, wherein the channel or signal is transmitted on the first beam and the second beam at different frequencies in the monitoring window; 
receiving a monitoring report from the UE based on the first beam and the second beam, the monitoring report comprising information that causes the network entity to continue to use the first beam for communication between the UE and the network entity and further causes the network entity to drop the second beam; and 
refraining from transmitting the channel or signal to the UE on the second beam and continuing to transmit a signal on the first beam based on the monitoring report received from the UE.

However GENG’340 from the same field of endeavor (see, FIG. 2, communications system includes a plurality of eNBs communicate with a plurality of terminals, par 0041) discloses:
configuring a user equipment (UE) (see, terminal, par 0115) to monitor a channel or signal on a first beam and a second beam (see, beam reference signals, par 0117) in a monitoring window (see, fig. 8 step S810, terminal receives measurement configuration information includes information about beam measurement set for beam reference signals and measurement period, par 0117); 
transmitting the channel or signal on the first beam and the second beam (see, beam reference signals, par 0117) to the UE (see, base station sends beam reference signals to the terminal, par 0119), wherein the channel or signal is transmitted on the first beam and the second beam (see, beam reference signals, par 0117) in the monitoring window (see, terminal measures the beam reference signals in the beam reference signal measurement set within a first preset period with beam reference signals at different moments, par 0010, 0122 and 0127. Noted, fig. 3 and 10, inter-frequency beams in the beam measurement set but not clear which beam in which sub-band, might be two beams in all sub-band, par 0079); 
receiving a monitoring report from the UE (see, terminal, par 0115) based on the first beam and the second beam (see, fig. 8 and fig. 16, terminal sends beam deactivation indication for beam 1 after measurement on beam 1 & 2 showing that signal strength of the beam 1 is less than the threshold and the signal strength of the beam 2 is more than the threshold during the measurement period, par 0117, 0128, 0178-0180), the monitoring report (see, deactivation indication information, par 0180) comprising information that causes the network entity to continue to use the first beam (see, beam 2, par 0174) for communication between the UE (see, FIG. 16, terminal, par 0174) and the network entity (see, FIG. 16, base station, par 0174) and further causes the network entity to drop the second beam (see, terminal sends deactivation indication information to deactivate beam 1 and still communicates via beam 2, par 0174, 0178 and 0180); and 
refraining (see, stop communicating with deactivated beam, par 0168) from transmitting the channel or signal to the UE on the second beam (see, beam being deactivated, par 0168) and continuing to transmit a signal on the first beam (see, activated beam, par 0156) based on the monitoring report (see, deactivation indication information, par 0180) received from the UE (see, FIG. 16, base station stops to communicate with the terminal by using the deactivated beam while keep communicates with beam still activated after sending beam 2 deactivation indication, par 0156, 0168, 0180).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by GENG’340 into that of Lee’310. The motivation would have been to improve communication quality by performing the radio resource measurement method (par 0008).
The combination of Lee’310 and GENG’340 discloses all the claim limitations but fails to explicitly teach: transmitting the channel or signal on the first beam and the second beam to the UE, wherein the channel or signal is transmitted on the first beam and the second beam at different frequencies in the monitoring window.

However Deng’847 from the same field of endeavor (see, FIG. 3A, beam-specific physical downlink channel transmission process between gNB and UE, par 0122) discloses: transmitting the channel (see, PDCCH, par 0123) or signal on the first beam (see, fig. 3A-3B, beam 1, par 0123) and the second beam (see, fig. 3A-3B, beam 2, par 0123) to the UE (see, gNB transmits PDCCH to UE on beam 1 and beam 2, par 0123), wherein the channel (see, PDCCH, par 0123) or signal is transmitted on the first beam and the second beam at different frequencies (see, fig.3B, CORESET1 and CORESET2 are located at different frequencies, par 0123) in the monitoring window (see, fig. 3B, gNB transmits PDCCH to UE on beam 1 in CORESET 1 and beam 2 in CORESET 2 in the configured monitored slot, par 0123, 0135).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Deng’847 into that of Lee’310 modified by GENG’340. The motivation would have been to achieve multi-beam NR PDCCH monitoring with efficient resource utilization and improved UE processing (par 0110).

Regarding claim 17 (Previously Presented), Lee’310 modified by Deng’847 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), further comprising.
The combination of Lee’310 and Deng’847 discloses all the claim limitations but fails to explicitly teach: receiving, from the network entity, within the monitoring window, an indication that the network entity intends to stop transmitting on the second beam in response to the monitoring report.

However GENG’340 from the same field of endeavor (see, FIG. 2, communications system includes a plurality of eNBs communicate with a plurality of terminals, par 0041) discloses: receiving, from the network entity (see, base station, par 0168), within the monitoring window (see, FIG. 8, measurement period in measurement configuration information from base station, par 0117), an 3AFDOCS/25675862.2App. No.: 16/373,546Docket No.: 030284.16935/193451indication (see, feedback of beam deactivating indication, par 0168) that the network entity (see, base station, par 0168) intends to stop transmitting on the second beam (see, deactivated beam with beam id, par 0168) in response to the monitoring report (see, fig. 8, terminal monitors beam reference signals according to measurement configuration information including measurement period and sends beam deactivate indication to base station, base station sends feedback of beam deactivate indication to indicate beam id to be deactivated and thus stop communication with the deactivated beam, par 0117 and 0168. Noted, beam deactivate indication can be equated to monitoring report. Noted further, monitoring beam according to beam configuration including measurement period (par 0117, 0128), while sends beam deactivation indication immediately when signal strength of the beam 1 is less than the threshold (par 0194), therefore it’s within measurement period).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by GENG’340 into that of Lee’310 modified by Deng’847. The motivation would have been to improve communication quality by performing the radio resource measurement method (par 0008).

Regarding claim 18 (Currently Amended), Lee’310 discloses the method of claim 16 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the monitoring report is based on a reception quality of the first beam and the second beam (see, fig.12 step 1225, terminal reports multiple beam-ID of the preferred multi-BPL based on the quality measurement performed, par 0118-0119. Noted, multi-BPL can be equated to the first beam and the second beam).

Regarding claim 20 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal comprises a Control Resource Set (CORESET) (see, terminal monitors on the CORSET to receive the response and CORSET is configured by base station for CSI-RS resources which used for reporting channel state during beam recovery request process, par 0084, 0149 and 0155).


	Regarding claim 23 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal is a control channel(see, monitoring the plurality of BPLs for transmitting the control channel between the base station and the terminal for the robust communication, par 0093).

Regarding claim 24 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal is a data channel (see, monitor a plurality of BPLs for control or data channel transmission for robust beam management, par 0048).

Regarding claim 25 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal is a demodulation reference signal (DMRS) associated with a control channel or a data channel (see, terminal measures the demodulation reference signal (DMRS) of the PDCCH transmitted in the specific BPL and the QCLed SS block and/or CSI-RS when system performs the multi-BPL transmission for the control channel, par 0102).

Regarding claim 26 (Currently Amended), Lee’310 discloses an apparatus for wireless communication at a User Equipment (UE) (see, FIG. 12 and 21, terminal monitoring two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122, 0163-0164), comprising: 
a memory (see, computer readable memory storing computer program instructions accessed by a computer, par 0016, 0045); and 
at least one processor coupled to the memory (see, fig.21, terminal processor 2110 running instructions stored in computer readable memory, par 0045, 0164) and configured to: 
receive, from a network entity (see, base station, par 0118), a configuration (see, robust beam management mode and the measurement metric, par 0118) for monitoring a channel or signal on a first beam and a second beam (see, BPLs, par 0118) during monitoring timing range(s) (see, Fig. 12 step 1210, terminal receives configuration about robust beam management such as mode, measurement metric, monitored number and monitor rule of BPLs to perform multi-BPL monitoring on control channel transmission, monitor rule including when to monitor the BPLs, par 0117-0118);
monitor the first beam and the second beam (see, BPLs, par 0118) from the network entity (see, base station, par 0118) during monitoring timing range(s) (Note, terminal periodically monitor multiple BPLs according to monitoring rule including period of BPLs are changed and used, par 0081-0082, 0090, 0118), wherein the channel or signal is received on the first beam and the second beam (see, BPLs, par 0118) in the monitoring window (Note, DCI notifies terminal which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118); 
transmit, to the network entity (see, base station, par 0118), a monitoring report based on the first beam and the second beam (see, fig.12 step 1225, the terminal reports multiple beam id of the preferred multi-BPL based on the measurement performed on multiple BPLs, par 0118).
Lee’310 discloses all the claim limitations but fails to explicitly teach:
receive, from a network entity, a configuration for monitoring a channel or signal on a first beam and a second beam in a monitoring window;
monitor the first beam and the second beam from the network entity in the monitoring window, wherein the channel or signal is received on the first beam and the second beam at different frequencies in the monitoring window; 
transmit, to the network entity, a monitoring report within the monitoring window based on the first beam and the second beam, the monitoring report comprising information that causes the network entity to continue to use the first beam for communication between the UE and the network entity and further causes the network entity to drop the second beam; and
refrain from monitoring the second beam until an end of the monitoring window and continuing to monitor for a signal on the first beam based on the monitoring report.

However GENG’340 from the same field of endeavor (see, FIG. 2, communications system includes a plurality of eNBs communicate with a plurality of terminals, par 0041) discloses:
receive, from a network entity (see, fig. 8, base station, par 0115), a configuration (see, measurement configuration information, par 0115) for monitoring a channel or signal on a first beam and a second beam (see, beam reference signals, par 0117) in a monitoring window (see, fig. 8 step S810, terminal receives measurement configuration information includes information about beam measurement set for beam reference signals and measurement period, par 0117), 
monitor the first beam and the second beam (see, beam reference signals, par 0117) from the network entity in the monitoring window (see, fig. 8 step 831, terminal measures the beam reference signals in the beam reference signal measurement set within a first preset period, par 0122 and 0127), wherein the channel or signal is received on the first beam and the second beam (see, beam reference signals, par 0117) in the monitoring window (see, terminal measures the beam reference signals in the beam reference signal measurement set within a first preset period with beam reference signals at different moments, par 0010, 0122 and 0127. Noted, fig. 3 and 10, inter-frequency beams in the beam measurement set but not clear which beam in which sub-band, might be two beams in all sub-band, par 0079);
transmit, to the network entity (see, base station, par 0127), a monitoring report within the monitoring window based on the first beam and the second beam (see, fig. 8 and fig. 16, terminal sends beam deactivation indication for beam 1 after measurement on beam 1 & 2 showing that signal strength of the beam 1 is less than the threshold and the signal strength of the beam 2 is more than the threshold during the measurement period, par 0117, 0128, 0178-0180. Noted, switching beam according to beam configuration including measurement period (par 0117, 0128), while sends beam deactivation indication immediately when signal strength of the beam 1 is less than the threshold (par 0194), therefore it’s within measurement period), the monitoring report (see, deactivation indication information, par 0180) comprising information that causes the network entity to continue to use the first beam (see, beam 2, par 0174) for communication between the UE (see, FIG. 16, terminal, par 0174) and the network entity (see, FIG. 16, base station, par 0174) and further causes the network entity to drop the second beam (see, terminal sends deactivation indication information to deactivate beam 1 and still communicates via beam 2, par 0174, 0178 and 0180); and 
refrain from monitoring the second beam until an end of the monitoring window (see, terminal stops to monitor the beam after sending beam deactivation indication and before end of the measurement period, par 0117, 0128, 0160, 0168, 0194. Noted, switching beam according to beam configuration including measurement period (par 0117, 0128), while sends beam deactivation indication immediately when signal strength of the beam 1 is less than the threshold (par 0194), therefore send deactivation indication and stop to monitoring beam happens within measurement period and till end of the measurement period) and continuing to monitor for a signal on the first beam (see, beam 2, par 0174) based on the monitoring report (see, signal strength of the beam 2 is not less than the threshold and therefore terminal won’t stop to monitor beam 2 according to beam configuration information of measurement period, par 0117, 0128, 0186. Noted, fig. 16 step 206, monitoring beam only stops when signal strength of the beam 1 is less than the threshold, par 0168, 0178).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by GENG’340 into that of Lee’310. The motivation would have been to improve communication quality by performing the radio resource measurement method (par 0008).
The combination of Lee’310 and GENG’340 discloses all the claim limitations but fails to explicitly teach: monitor the first beam and the second beam from the network entity in the monitoring window, wherein the channel or signal is received on the first beam and the second beam at different frequencies in the monitoring window.

However Deng’847 from the same field of endeavor (see, FIG. 3A, beam-specific physical downlink channel transmission process between gNB and UE, par 0122) discloses: monitor the first beam (see, fig. 3A-3B, beam 1, par 0123) and the second beam (see, fig. 3A-3B, beam 2, par 0123) from the network entity (see, fig. 3A, gNB 309, par 0122) in the monitoring window (see, UE monitors beam 1 and beam 2 from gNB in the configured monitored slot, par 0123), wherein the channel (see, PDCCH, par 0123) or signal is received on the first beam and the second beam at different frequencies (see, fig.3B, CORESET1 and CORESET2 are located at different frequencies, par 0123) in the monitoring window (see, fig. 3B, UE monitors beam 1 in CORESET 1 and beam 2 in CORESET 2 in the configured monitored slot, par 0123, 0135).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Deng’847 into that of Lee’310 modified by GENG’340. The motivation would have been to achieve multi-beam NR PDCCH monitoring with efficient resource utilization and improved UE processing (par 0110).

Regarding claim 29 (Currently Amended), Lee’310 discloses an apparatus for wireless communication at a network entity (see, Fig. 12 and 20, base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), comprising: 
a memory(see, computer readable memory storing computer program instructions accessed by a computer, par 0016, 0045); and 
at least one processor coupled to the memory (see, fig.20, base station processor 2010 running instructions stored in computer readable memory, par 0045, 0161) and configured to: 
configure a user equipment (UE) to monitor a channel or signal on a first beam and a second beam (see, Fig. 12 step 1210, base station send terminal the configuration about robust beam management such as mode, measurement metric and monitored number of BPLs to perform multi-BPL monitoring on control channel transmission, par 0117-0118. Noted, BPLs can be equated to a first beam and a second beam, par 0118); 
transmit the channel or signal on the first beam and the second beam (see, BPLs, par 0118) to the UE (see, fig. 12 step 1220, base station transmits CSI-RS for the monitoring on two control channel transmission BPLs, par 0117-0118), wherein the channel or signal is transmitted on the first beam (see, BPLs, par 0118) and the second beam (Note, base station notifies terminal through DCI which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118),
receive a monitoring report from the UE based on the first beam and the second beam (see, fig.12 step 1225, base station receives report on multiple beam id of the preferred BPL based on the measurement performed on multiple BPLs, par 0118. Noted, BPLs can be equated to a first beam and a second beam, par 0118).
Lee’310 discloses all the claim limitations but fails to explicitly teach:
configure a user equipment (UE) to monitor a channel or signal on two or more beams a first beam and a second beam in a monitoring window; 
transmit the channel or signal on the first beam and the second beam to the UE, wherein the channel or signal is transmitted on the first beam and the second beam at different frequencies in a monitoring window; 
receive a monitoring report from the UE based on the first beam and the second beam, the monitoring report comprising information that causes the network entity to continue to use the first beam for communication between the UE and the network entity and further causes the network entity to drop the second beam; and 
refrain from transmitting the channel or signal to the UE on the second beam and continuing to transmit a signal on the first beam based on the monitoring report received from the UE.

However GENG’340 from the same field of endeavor (see, FIG. 2, communications system includes a plurality of eNBs communicate with a plurality of terminals, par 0041) discloses:
configure a user equipment (UE) (see, terminal, par 0115) to monitor a channel or signal on a first beam and a second beam (see, beam reference signals, par 0117) in a monitoring window (see, fig. 8 step S810, terminal receives measurement configuration information includes information about beam measurement set for beam reference signals and measurement period, par 0117); 
transmit the channel or signal on the first beam and the second beam (see, beam reference signals, par 0117) to the UE (see, base station sends beam reference signals to the terminal, par 0119), wherein the channel or signal is transmitted on the first beam and the second beam (see, beam reference signals, par 0117) in the monitoring window (see, terminal measures the beam reference signals in the beam reference signal measurement set within a first preset period with beam reference signals at different moments, par 0010, 0122 and 0127. Noted, fig. 3 and 10, inter-frequency beams in the beam measurement set but not clear which beam in which sub-band, might be two beams in all sub-band, par 0079); 
receive a monitoring report from the UE (see, terminal, par 0115) based on the first beam and the second beam (see, fig. 8 and fig. 16, terminal sends beam deactivation indication for beam 1 after measurement on beam 1 & 2 showing that signal strength of the beam 1 is less than the threshold and the signal strength of the beam 2 is more than the threshold during the measurement period, par 0117, 0128, 0178-0180), the monitoring report (see, deactivation indication information, par 0180) comprising information that causes the network entity to continue to use the first beam (see, beam 2, par 0174) for communication between the UE (see, FIG. 16, terminal, par 0174) and the network entity (see, FIG. 16, base station, par 0174) and further causes the network entity to drop the second beam (see, terminal sends deactivation indication information to deactivate beam 1 and still communicates via beam 2, par 0174, 0178 and 0180); and 
refrain (see, stop communicating with deactivated beam, par 0168) from transmitting the channel or signal to the UE on the second beam (see, beam being deactivated, par 0168) and continuing to transmit a signal on the first beam (see, activated beam, par 0156) based on the monitoring report (see, deactivation indication information, par 0180) received from the UE (see, FIG. 16, base station stops to communicate with the terminal by using the deactivated beam while keep communicates with beam still activated after sending beam 2 deactivation indication, par 0156, 0168, 0180).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by GENG’340 into that of Lee’310. The motivation would have been to improve communication quality by performing the radio resource measurement method (par 0008).
The combination of Lee’310 and GENG’340 discloses all the claim limitations but fails to explicitly teach: transmit the channel or signal on the first beam and the second beam to the UE, wherein the channel or signal is transmitted on the first beam and the second beam at different frequencies in a monitoring window.

However Deng’847 from the same field of endeavor (see, FIG. 3A, beam-specific physical downlink channel transmission process between gNB and UE, par 0122) discloses: transmit the channel (see, PDCCH, par 0123) or signal on the first beam (see, fig. 3A-3B, beam 1, par 0123) and the second beam (see, fig. 3A-3B, beam 2, par 0123) to the UE (see, gNB transmits PDCCH to UE on beam 1 and beam 2, par 0123), wherein the channel (see, PDCCH, par 0123) or signal is transmitted on the first beam and the second beam at different frequencies (see, fig.3B, CORESET1 and CORESET2 are located at different frequencies, par 0123) in a monitoring window (see, fig. 3B, gNB transmits PDCCH to UE on beam 1 in CORESET 1 and beam 2 in CORESET 2 in the configured monitored slot, par 0123, 0135).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Deng’847 into that of Lee’310 modified by GENG’340. The motivation would have been to achieve multi-beam NR PDCCH monitoring with efficient resource utilization and improved UE processing (par 0110).



Claims 8-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’310 in view of GENG’340, and further in view of Deng’847 as applied to claims 7 and 20 respectively above, and further in view of Guo et al (US 20180302889 A1, Priority Date: Apr 4, 2018 ).

Regarding claim 8 (Previously Presented), Lee’310 discloses the method of claim 7 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the monitoring comprises monitoring each of the first beam and the second beam for one or more channels or signals (terminal monitors multiple BPLs for control channels according to monitoring rule, par, 0117-0118). 
The combination of Lee’310, GENG’340 and Deng’847 discloses all the claim limitations but fails to explicitly teach: wherein the monitoring comprises monitoring each of the first beam and the second beam for one or more channels or signals based on a CORESET configuration. 

However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: wherein the monitoring comprises monitoring each of the first beam and the second beam (see, BPLs, par 0218) for one or more channels or signals based on a CORESET configuration (see, UE monitors the same or different CORESET-configured BPLs for PDCCH channel, par 0218).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by GENG’340 and Deng’847. The motivation would have been to detect beam failure through an implicit method (par 0195).

Regarding claim 9 (Currently Amended), Lee’310 modified by GENG’340 and Deng’847 discloses the method of claim 7 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122).
The combination of Lee’310, GENG’340 and Deng’847 discloses all the claim limitations but fails to explicitly teach: wherein the configuration indicates a different CORESET that is configured for each of the first beam and the second beam.

However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: wherein the configuration indicates a different CORESET that is configured for each of the first beam and the second beam (see, UE monitors all the configured CORESETs with the different configured BPLs, par 0218).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by GENG’340 and Deng’847. The motivation would have been to detect beam failure through an implicit method (par 0195).

Regarding claim 10 (Previously Presented), Lee’310 modified by GENG’340 and Deng’847 discloses the method of claim 7 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122).
The combination of Lee’310, GENG’340 and Deng’847 discloses all the claim limitations but fails to explicitly teach: the configuration comprises a search space configuration providing time-domain monitoring or frequency-domain monitoring for the CORESET.

However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: the configuration comprises a search space configuration providing time-domain monitoring or frequency-domain monitoring for the CORESET (Note, TCI state configured for each search space and each CORESET to detect beam failure,  UE can be requested to calculate the ID of periodic CSI-RS for one configured TCI state and monitor the calculated periodic CSI-RS to detect the beam failure of TCI state, par 0197-0198).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by GENG’340 and Deng’847. The motivation would have been to declare beam failure if all the configured TCI states are failed (par 0197).

Regarding claim 21 (Currently Amended), Lee’310 modified by GENG’340 and Deng’847 discloses the method of claim 20 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122).
The combination of Lee’310, GENG’340 and Deng’847 discloses all the claim limitations but fails to explicitly teach: wherein the configuring comprises configuring the UE with a configuration indicating a different CORESET for each of the first beam and the second beam.

However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: wherein the configuring comprises configuring the UE with a configuration indicating a different CORESET for each of the first beam and the second beam (see, UE monitors all the configured CORESETs with the different configured BPLs, par 0218. Noted, BPLs can be equated to the first beam and the second beam).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by GENG’340 and Deng’847. The motivation would have been to detect beam failure through an implicit method (par 0195).

Regarding claim 22 (Previously Presented), Lee’310 modified by GENG’340 and Deng’847 discloses the method of claim 20 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122).
The combination of Lee’310, GENG’340 and Deng’847 discloses all the claim limitations but fails to explicitly teach: wherein the configuring comprises configuring the UE with the CORESET by configuring the UE with a search space configuration providing time-domain monitoring for one or more CORESETs

However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: wherein the configuring comprises configuring the UE with the CORESET by configuring the UE with a search space configuration providing time-domain monitoring for one or more CORESETs (Note, UE can be configured with TCI state for each search space and each CORESET to detect beam failure,  UE can be requested to calculate the ID of periodic CSI-RS for one configured TCI state and monitor the calculated periodic CSI-RS to detect the beam failure of TCI state, par 0197-0198).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by GENG’340 and Deng’847. The motivation would have been to declare beam failure if all the configured TCI states are failed (par 0197).


Claims 14, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’310 in view of GENG’340, and further in view of Deng’847 as applied to claims 1, 17 and 29 above, and further in view of DEENOO et al (US20190081688A1, Priority Date: Mar 02, 2017).

Regarding claim 14 (Previously Presented), Lee’310 modified by GENG’340 and Deng’847 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), further comprising.
The combination of Lee’310, GENG’340 and Deng’847 discloses all the claim limitations but fails to explicitly teach: receiving, from the network entity via direct signaling, within the monitoring window, an indication comprising at least one of downlink control information, radio resource control signaling, or a control element.

However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses:
receiving, from the network entity (see, fig. 1A, base station, par 0022) via direct signaling, within the monitoring window (see, monitoring during TTI and/or subframe, par 0151), an indication (see, beam switch control messages, par 0151) comprising at least one of downlink control information, radio resource control signaling, or a control element (see, WTRU monitors additional beams for beam switch control messages from DCIs during TTI and/or subframe in extended monitoring mode, par 0151).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DEENOO’688 into that of Lee’310 modified by GENG’340 and Deng’847. The motivation would have been to detect and recover from beam failures (par 0082).

Regarding claim 19 (Previously Presented), Lee’310 modified by GENG’340 and Deng’847 discloses the method of claim 17 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), further comprising.
The combination of Lee’310, GENG’340 and Deng’847 discloses all the claim limitations but fails to explicitly teach: transmitting, to the UE via direct signaling, within the monitoring window, an indication comprising at least one of downlink control information, radio resource control signaling, or a control element.

However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses:
transmitting, to the UE (see, WTRU, par 0151) via direct signaling, within the monitoring window (see, beam being monitored during TTI and/or subframe, par 0151), an indication comprising at least one of downlink control information (see, DCI, par 0151), radio resource control signaling, or a control element (see, base station sends additional beams for beam switch control messages through DCIs during TTI and/or subframe in extended monitoring mode, par 0151).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DEENOO’688 into that of Lee’310 modified by GENG’340 and Deng’847. The motivation would have been to detect and recover from beam failures (par 0082).

Regarding claim 30 (Previously Presented), Lee’310 modified by GENG’340 and Deng’847 discloses the apparatus of claim 29 (see, Fig. 12 and 20,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122),  further comprising.
The combination of Lee’310, GENG’340 and Deng’847 discloses all the claim limitations but fails to explicitly teach: transmitting, to the UE, within the monitoring window, an indication that the network entity intends to stop transmitting to the UE on the second beam.

However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses:
transmitting, to the UE (see, WTRU, par 0151), within the monitoring window (see, beam being monitored during TTI and/or subframe, par 0151), an indication (see, beam switch control messages, par 0151) that the network entity (see, fig. 1A, base station, par 0022) intends to stop transmitting to the UE on the second beam (see, base station sends beam switch control messages during TTI and/or subframe, par 0151. Noted, beam being switched away can be equated to second beam).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DEENOO’688 into that of Lee’310 modified by GENG’340 and Deng’847. The motivation would have been to detect and recover from beam failures (par 0082).


Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’310 in view of GENG’340, and further in view of Deng’847 as applied to claims 1 and 15 above, and further in view of Hedayat et al (US20210368541A1, Pro 62615862 Priority Date: Jan 10, 2018).

Regarding claim 31 (Previously Presented), Lee’310 modified by GENG’340 and Deng’847 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management , par 0117-0122), further comprising.
The combination of Lee’310, GENG’340 and Deng’847 discloses all the claim limitations but fails to explicitly teach: receiving, from the network entity, within the monitoring window, an indication that the network entity is disabling a search space 7 AFDOCS/25675862.2App. No.: 16/373,546Docket No.: 030284.16935/193451 associated with the second beam for at least a remainder of the monitoring window after receiving the indication based on the monitoring report.

However Hedayat’541 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0036-0038) discloses: 
receiving, from the network entity, within the monitoring window (see, fig. 7 and 9B, given slot such as NR-Slot 720, par 0107, 0113), an indication (see, PDCCH/SFI (slot format indication), par 0113) that the network entity is disabling a search space7 AFDOCS/25675862.2App. No.: 16/373,546Docket No.: 030284.16935/193451associated with the second beam (see, beams within given slot, par 0113) for at least a remainder of the monitoring window after receiving the indication based on the monitoring report  (see, fig. 9B, WTRU receives search spaces PDCCH/SFI associated with beams within given slot and stop monitoring at the first rate/level based on the SFI, and start to monitor at a second rate/level for search spaces for PDCCH/SFI (therefore search spaces for PDCCH/SFI at first level disabled), par 0113. Noted, remainder of the monitoring window can be equated to time from receipt of SFI till end of the slot).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Hedayat’541 into that of Lee’310 modified by GENG’340 and Deng’847. The motivation would have been to realize channel access and listen-before-talk approaches for new radio operation in unlicensed bands and/or licensed bands (par 0003).

Regarding claim 32 (Previously Presented), Lee’310 modified by GENG’340 and Deng’847 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), further comprising.
The combination of Lee’310, GENG’340 and Deng’847 discloses all the claim limitations but fails to explicitly teach: transmitting, to the UE, within the monitoring window, an indication that the network entity is disabling a search space associated with the second beam for at least a remainder of the monitoring window after transmitting the indication based on the monitoring report.

However Hedayat’541 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0036-0038) discloses: 
transmitting, to the UE, within the monitoring window (see, fig. 7 and 9B, given slot such as NR-Slot 720, par 0107, 0113), an indication (see, PDCCH/SFI (slot format indication), abstract, par 0113) that the network entity is disabling a search space associated with the second beam (see, beams within given slot, par 0113) for at least a remainder of the monitoring window after transmitting the indication based on the monitoring report (see, fig. 9B, WTRU receives search spaces PDCCH/SFI associated with beams within given slot and stop monitoring at the first rate/level based on the SFI, and start to monitor at a second rate/level for search spaces for PDCCH/SFI (therefore search spaces for PDCCH/SFI at first level disabled), par 0113. Noted, remainder of the monitoring window can be equated to time from receipt of SFI till end of the slot).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Hedayat’541 into that of Lee’310 modified by GENG’340 and Deng’847. The motivation would have been to realize channel access and listen-before-talk approaches for new radio operation in unlicensed bands and/or licensed bands (par 0003).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473